Filed 9/14/20 P. v. Covarrubias CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F077157
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CRM022837)
                    v.

 NAIN MARTIN COVARRUBIAS,                                                                 OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Merced County. Ronald W.
Hansen, Judge. (Retired judge of the Merced Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.)
         Matthew H. Wilson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler and Lance E. Winters, Chief
Assistant Attorneys General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez, Amanda D. Cary and Jennifer Oleksa, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       A jury convicted appellant Nain Martin Covarrubias of attempted murder (Pen.
Code, §§ 664/187, subd. (a);1 count 1), finding true that he personally discharged a
firearm that caused great bodily injury (§ 12022.53, subd. (d)), and he committed this
crime to benefit the Sureño street gang (§ 186.22, subd. (b)(1)).2 The court sentenced
appellant to a determinate term of 34 years. This consisted of an upper term of nine years
for the attempted murder, doubled because of a prior strike conviction. The gang
enhancement added 10 years, a prior serious felony conviction enhancement (§ 667,
subd. (a)(1)) added five years, and a prior prison term enhancement (§ 667.5, subd. (b))
added one year. Finally, because of the firearm enhancement, appellant received a
consecutive indeterminate term of 25 years to life (§ 12022.53, subd. (d)).
       Appellant raises a number of issues, and some of his claims have merit. We agree
with the parties that appellant no longer qualifies for the prior prison term enhancements3
(§ 667.5, subd. (b)). We also agree with appellant that the evidence is insufficient to
support the jury’s true findings regarding the gang enhancements; he acted alone when he
committed this crime, he made no gang-related statements or slurs, and he was not
encouraged or assisted by other gang members. We will vacate appellant’s sentence and
remand this matter for resentencing, at which time the trial court shall strike these various
enhancements. At resentencing, the court shall also exercise its discretion under Senate


1      All future statutory references are to the Penal Code unless otherwise noted.
2      In count 2, the jury convicted appellant of assault with a firearm (§ 245,
subd. (a)(2)) stemming from the same shooting and involving the same victim. For this
count, the jury found true a firearm enhancement (§ 12022.5, subd. (a)); a gang
enhancement (§ 186.22, subd. (b)(1)); and that appellant personally inflicted great bodily
injury (§ 12022.7, subd. (a)). The court imposed an aggravated sentence of 32 years in
this count, which was stayed pursuant to section 654.
3     In addition to the one-year enhancement imposed in count 1, the trial court stayed
an additional one-year prior prison term enhancement in count 2.


                                             2.
Bill No. 1393 (2017–2018 Reg. Sess.) (Senate Bill 1393) regarding the five-year
enhancement under section 667, subdivision (a)(1). In all other respects, we affirm.
                                     BACKGROUND
I.     Appellant Is A Gang Member.
       It is undisputed that appellant was a gang member when this shooting occurred.
The prosecution’s gang expert had supervised appellant while he was on parole. Based
on various factors, including his prior contacts with appellant and appellant’s tattoos, the
expert opined at trial that appellant was a gang member with Los Primos, a subset of the
Sureño gang.
II.    This Shooting Occurred In Sureño Gang Territory.
       This shooting occurred in a mobilehome park where the victim lived. This park
was territory for members of the Sureño gang. Certain graffiti in the mobilehome park
had suggested that Sureño gang members had intended to kill a rival Norteño gang
member.
       The victim was not involved in gangs, and he had no gang tattoos. However, after
he moved into the park, the victim and his family were harassed by Sureños, who seemed
to believe that he was a rival Norteño gang member.4 At times, the victim was threatened
with violence by Sureños.
       Appellant spent time in this mobilehome park with a female who lived there. The
victim testified at trial that appellant had never spoken to him before this shooting. The
victim denied that appellant had ever harassed him. The park manager testified that she
was not certain whether appellant had participated in any of the previous harassment



4      The jury learned that the victim’s hairstyle was one reason why he may have been
targeted as a rival Norteño gang member. The victim had worn his hair “longer” and
“with braids.” A Norteño gang member in that area often wore longer hair. In contrast,
Sureño gang members in the area typically shaved their heads.


                                             3.
involving the victim of this shooting. She confirmed, however, that she had never seen
appellant doing any of the gang-related graffiti in the park.
III.   The Attempted Murder.
       The shooting occurred just after midnight on March 29, 2012. The victim heard a
knock on his door. He asked who was there, but no one answered. When he asked again,
he heard someone ask for “Jose.” The victim had a younger brother with that name so he
opened the door. Without warning, the victim heard two bangs. In “a daze” he realized
he had been shot. The victim’s family found the victim on the floor, and they called for
assistance.
       The victim suffered a bullet wound to his face near his upper lip. He was also shot
in the upper shoulder area. Emergency personnel responded to the scene.
IV.    The Victim Identifies Appellant As The Shooter.
       The victim told police that his shooter was a Hispanic male, about five feet 11
inches tall, with a bald head. The shooter had a large tattoo that extended from his chin
to the bottom of his neck.5 The victim suspected that the shooter was a Sureño gang
member. The victim had seen the shooter before in the mobilehome park.
       About three weeks after this shooting, law enforcement showed the victim a
photographic lineup. None of these photos showed appellant. The victim did not identify
any of these suspects as the shooter. A few weeks later, the victim was shown a new
photographic lineup of six suspects, which included appellant. All of these suspects had
neck tattoos. The victim selected appellant’s photograph and stated, “This is the person
that shot me.”
       At trial the victim identified appellant as the person who had shot him. He told the
jury that he had a good look at the shooter’s face before he was shot. He had recognized
him from someone who spent time at the mobilehome park.

5      The victim’s description matches a photograph of appellant.


                                             4.
V.      Appellant’s Prior Criminal Conduct.
        The jury learned that, in 2004, appellant had participated with others in threatening
someone with a firearm. This incident had occurred at the same mobilehome park where
the present shooting took place.6 Like the victim in the present shooting, the 2004 victim
had not been involved in gang activity. Prior to threatening that prior victim with a
firearm, appellant and other “Southerners” had harassed that victim in the mobilehome
park.
        Shortly after appellant (along with others) had threatened this prior victim with a
firearm, law enforcement stopped a vehicle that matched a description of the suspects’
vehicle. Appellant and other males were taken into custody. When stopped by police,
appellant uttered a gang slur and he flashed a gang sign. Gang-related items were found
in the vehicle, and additional gang-related items were later recovered at appellant’s
residence. Appellant admitted to an officer that he and the other males in the vehicle
were Sureños.
VI.     The Defense Case.
        The defense presented an expert who testified about the unreliability of eyewitness
identifications, and the factors that can taint memories. During closing argument, the
defense noted that no physical evidence connected appellant to this shooting. The
defense asserted, in part, that the victim’s identification was false regarding the identity
of his shooter. The defense also argued that the law enforcement investigation had been
flawed.




6      Stemming from this incident, appellant received a felony conviction in 2005 for
making a criminal threat (§ 422, subd. (a)), along with a gang enhancement (§ 186.22,
subd. (b)(1)).


                                              5.
                                        DISCUSSION
I.     The Jury’s True Findings For The Gang Enhancements Must Be Stricken
       Due To Insufficient Evidence.
       Appellant seeks reversal of the gang enhancements. He argues the evidence was
insufficient to support a finding that he acted with the specific intent to promote, further,
or benefit a gang.
       A.     The standard of review.
       The substantial evidence standard of review applies to gang enhancements.
(People v. Martinez (2008) 158 Cal.App.4th 1324, 1329.) When considering a challenge
to the sufficiency of the evidence to support a conviction, we review the record in the
light most favorable to the judgment and decide whether it contains substantial evidence
from which a reasonable finder of fact could make the necessary finding beyond a
reasonable doubt. The evidence must be reasonable, credible and of solid value. We
presume every inference in support of the judgment that the finder of fact could
reasonably have made. We do not reweigh the evidence or reevaluate witness credibility.
We cannot reverse the judgment merely because the evidence could be reconciled with a
contrary finding. (People v. D’Arcy (2010) 48 Cal.4th 257, 293.) The standard of review
is the same in which a conviction is based primarily on circumstantial evidence. (People
v. Clark (2016) 63 Cal.4th 522, 625.)
              1.     An overview of gang enhancements.
       To establish a gang enhancement, the prosecution must prove two elements:
(1) the crime was “committed for the benefit of, at the direction of, or in association with
any criminal street gang,” and (2) the defendant had “the specific intent to promote,
further, or assist in any criminal conduct by gang members.” (§ 186.22, subd. (b)(1).)
The crime must be “gang related.” (People v. Albillar (2010) 51 Cal.4th 47, 60.)
However, not every crime committed by gang members is gang related. (Ibid.) A
defendant’s mere membership in a gang is not sufficient to support a gang enhancement.


                                              6.
(People v. Gardeley (1996) 14 Cal.4th 605, 623–624 disapproved on other grounds by
People v. Sanchez (2016) 63 Cal.4th 665, 686, fn. 13; In re Frank S. (2006) 141
Cal.App.4th 1192, 1199 (Frank S.).) Instead, the charged crime must have some
connection with the activities of a gang.7 (Frank S., supra, at p. 1199; accord, People v.
Martinez (2004) 116 Cal.App.4th 753, 762 [§ 186.30 context].)
              2.     The facts from this matter.
       Appellant concedes that the prosecution established he was a Los Primos gang
member, which is a subset of the Sureño gang. He further acknowledges that the Sureño
gang had been active in the area of the mobilehome park where this shooting occurred.
Finally, he admits that other individual Sureños had previously harassed the victim and
his family. However, he argues that nothing demonstrates his specific intent to shoot the
victim to benefit his gang.
       In contrast, respondent contends that, stemming from the strong gang activity
around the mobilehome park, an inference exists that appellant shot the victim to benefit
his gang, which is the only apparent motive for this crime. According to respondent, it
was reasonable for the jury to infer that appellant was “intimately connected” to the
Sureño gang members who dominated this mobilehome park. Respondent also notes
that, in 2004, appellant had targeted a prior victim at the same mobilehome park, and that
prior victim was also a suspected rival gang member. Respondent argues it is reasonable
to infer that appellant targeted the victim of this shooting for the same reason.



7      The prosecution must also prove that “the gang (1) is an ongoing association of
three or more persons with a common name or common identifying sign or symbol;
(2) has as one of its primary activities the commission of one or more of the criminal acts
enumerated in the statute; and (3) includes members who either individually or
collectively have engaged in a ‘pattern of criminal gang activity’ by committing,
attempting to commit, or soliciting two or more of the enumerated offenses (the so-called
‘predicate offenses’) during the statutorily defined period.” (People v. Gardeley, supra,
14 Cal.4th at p. 617, italics omitted.)


                                             7.
       We reject respondent’s various arguments and we agree with appellant that the
gang enhancements must be stricken. Although other Sureño gang members had
harassed the victim and his family prior to this shooting, nothing (except for his gang
membership) linked appellant to that prior harassment. Nothing shows that other gang
members had directed or encouraged appellant to commit this crime. Nothing establishes
that appellant committed this crime in concert with anyone else, let alone other gang
members. Nothing suggests that other gang members may have provided the firearm to
appellant, acted as a lookout during the crime, helped him flee, or hid the firearm
afterwards.
       When shooting the victim, appellant neither called out a gang name, uttered a gang
slur, nor flashed any gang signs. Nothing suggests that appellant was wearing gang-
related clothing or otherwise promoting a gang when he committed this crime. Finally,
there was no evidence that any gang took credit for this shooting. Nothing suggests that
gang-related bragging or graffiti occurred after this attack.
       Respondent contends that the manager at the mobilehome park testified that the
victim had told her before the shooting that appellant and his girlfriend had once walked
past the victim and questioned him about his gang membership. Based on this testimony,
respondent argues that appellant was linked to the prior gang harassment of the victim.
       We disagree with respondent’s view of the record. The testimony which
respondent relies upon occurred outside the jury’s presence. Moreover, the victim
testified at trial that appellant had never spoken to him before this shooting. The victim
also denied that appellant had ever harassed him. Finally, the park manager testified that
she was not certain whether appellant had participated in any of the previous harassment
involving the victim of this shooting. She confirmed, however, that she had never seen
appellant doing any of the gang-related graffiti in the park. In short, the jury received no
evidence that reasonably connected appellant to the prior harassment which the victim
endured from other Sureño gang members.

                                              8.
       Citing People v. Rodriguez (2012) 55 Cal.4th 1125 (Rodriguez), respondent argues
that, even though appellant acted alone and “apparently without announcing his gang
affiliation[,]” it is still proper to impose the gang enhancements. We disagree. As an
initial matter, Rodriguez makes it clear that a gang enhancement may be imposed when a
gang member acts alone in committing a crime. (Id. at p. 1139.) However, the defendant
must nevertheless commit a felony that is gang related, and the defendant must act with
the specific intent to promote, further or assist the gang. (Ibid.) These requirements
“provide a nexus to gang activity sufficient to alleviate due process concerns.” (Ibid.)
       Contrary to respondent’s assertions, the required evidentiary nexus is lacking in
this matter. While it is possible appellant shot the victim to benefit a gang, it is also
possible that appellant shot the victim for any number of personal reasons, including
mistaken identity or a need to prove something to himself. In either event, a mere
possibility is nothing more than speculation, and speculation does not amount to
substantial evidence. (People v. Ramon (2009) 175 Cal.App.4th 843, 851.) Further, a
reasonable inference may not be based on suspicion, imagination, speculation,
supposition, surmise, conjecture, or guess work. Instead, a finding of fact must be an
inference drawn from evidence rather than mere speculation as to probabilities without
evidence. (Ibid.)
       We note that gang membership by itself is insufficient to support an inference that
a crime was committed to benefit a gang, even if the perpetrator has a criminal history.
(People v. Perez (2017) 18 Cal.App.5th 598, 607; see People v. Rios (2013) 222
Cal.App.4th 542, 573–574.) Although a gang enhancement may be imposed upon a lone
actor, “merely belonging to a gang at the time of the commission of the charged conduct
does not constitute substantial evidence to support an inference the sole actor specifically
intended to promote, further, or assist any criminal conduct by gang members.” (People
v. Perez, supra, 18 Cal.App.5th at p. 607.) Our Supreme Court makes it clear that



                                              9.
“[m]ere active and knowing participation in a criminal street gang is not a crime.”
(Rodriguez, supra, 55 Cal.4th at p. 1130.)
       Here, this shooting occurred in Sureño gang territory, and some evidence suggests
that appellant may have had a gang motive to commit this crime. However, nothing
establishes that this attempted murder was actually gang related or that appellant held a
specific intent to benefit a gang. (See Rodriguez, supra, 55 Cal.4th at p. 1139.) Instead,
it appears that the jury found the gang enhancements true based either on appellant’s
mere gang membership and/or his prior criminal conduct in 2004.8
       Viewing the evidence in the light most favorable to the judgment, substantial
evidence neither demonstrates nor reasonably infers beyond a reasonable doubt that
appellant committed this crime for the benefit of, at the direction of, or in association
with any criminal street gang. Moreover, nothing reasonably establishes that appellant
held a specific intent to promote, further, or assist in any criminal conduct by gang
members. (§ 186.22, subd. (b)(1); see People v. Rios, supra, 222 Cal.App.4th at pp. 573–
574; People v. Ochoa (2009) 179 Cal.App.4th 650, 662–663; People v. Ramon, supra,
175 Cal.App.4th at p. 851; Frank S., supra, 141 Cal.App.4th at p. 1199.) Thus, these
enhancements must be reversed due to insufficient evidence, which bars retrial. (People
v. Garcia (2014) 224 Cal.App.4th 519, 526.) Accordingly, we remand this matter for the
trial court to strike the gang enhancements and to resentence appellant.9


8       In section V., below, we address appellant’s claim that the trial court abused its
discretion in permitting the jury to hear evidence about appellant’s prior criminal conduct
from 2004, which suggested that he may have had a gang motive to commit the present
crime. We conclude that the court did not abuse its discretion regarding its evidentiary
ruling.
9     Because the evidence is insufficient to establish appellant’s specific intent for the
gang enhancements, we do not address appellant’s alternative argument that the
prosecution failed to establish it was appellant’s gang, the Los Primos subset of the
Sureños, which appellant sought to benefit. We also do not address appellant’s
arguments that the prosecution failed to establish the required connection between the

                                             10.
II.    Appellant’s Prior Prison Term Enhancements Must Be Stricken.
       In a bifurcated proceeding, the trial court found true that appellant had suffered a
prior conviction for which he had served a prison term (§ 667.5, subd. (b)). As part of his
determinate term, the court imposed a one-year enhancement for this prior prison term.
Another such enhancement was stayed.
       In October 2019, the Governor signed Senate Bill No. 136 (2019–2020 Reg. Sess.)
(Senate Bill 136) into law. (People v. Lopez (2019) 42 Cal.App.5th 337, 340.) This
amended section 667.5, subdivision (b), which deals with prior prison enhancements.
Following the amendment, prior prison enhancements only occur if the prior prison term
was for a sexually violent offense as defined in Welfare and Institutions Code
section 6600, subdivision (b). (People v. Lopez, supra, 42 Cal.App.5th at pp. 340–341.)
       At our request, the parties filed supplemental briefing regarding the impact of
Senate Bill 136 in this matter. The parties agree, as do we, that appellant benefits from
this change in law. His prior prison term was not for a sexually violent offense. We also
agree with the parties that this change in law applies retroactively to appellant because his
case is not yet final. As such, appellant’s prior prison enhancements (§ 667.5, subd. (b))
must be stricken when appellant is resentenced.
III.   The Court Shall Exercise Its Discretion Under Senate Bill 1393.
       Effective January 1, 2019, Senate Bill 1393 (2017–2018 Reg. Sess.) granted trial
courts the discretion to strike or dismiss the previously mandatory five-year prior serious
felony conviction enhancement under section 667, subdivision (a)(1). (People v. Ellis
(2019) 43 Cal.App.5th 925, 928.) The parties agree, as do we, that this amendment
applies retroactively to appellant. Respondent, however, contends that remand is not
warranted for the court to exercise this new discretion. Respondent focuses on the
sentencing record wherein the court commented on the egregious nature of appellant’s

Los Primos gang and the larger Sureño gang as required under People v. Prunty (2015)
62 Cal.4th 59.


                                            11.
crime, the court declined to strike a prior strike conviction, and the court imposed an
upper term sentence.
          Although the court’s prior sentencing choices suggest it may not exercise its
discretion favorably for appellant, we are remanding this matter for resentencing based
on other issues. Thus, it is appropriate under these circumstances for the court to exercise
its discretion under Senate Bill 1393 when it resentences appellant. We express no
opinion regarding how the court should exercise that discretion.
IV.       Appellant Has Forfeited His Claim Of Alleged Prosecutorial Misconduct And
          He Does Not Establish Ineffective Assistance Of Counsel.
          Appellant contends that the prosecutor committed misconduct during closing
argument. He seeks reversal of his convictions.
          A.    Standard of review.
          To prevail on a claim of prosecutorial misconduct based on remarks to the jury, a
defendant must show a reasonable likelihood the jury understood or applied the disputed
comments in an improper or erroneous manner. (People v. Centeno (2014) 60 Cal.4th
659, 667.) We must examine the prosecutor’s entire argument and the jury instructions.
(Ibid.)
          B.    The prosecutor’s disputed comment.
          During closing argument, the prosecutor discussed the mobilehome park where
this shooting had occurred. In part, he stated that “there’s a variety of witnesses who
won’t testify.” The prosecutor noted that the area around the mobilehome park was
considered Sureño turf, especially for the Los Primos gang.
          C.    Analysis.
          Appellant asserts that the prosecutor’s comment suggested the prosecutor had
additional witnesses who refused to testify over fear of retaliation. He argues that this
comment was prejudicial to him.




                                              12.
       In contrast, respondent argues, in part, that appellant has forfeited this claim due to
a failure to object below. To overcome respondent’s arguments, appellant raises
ineffective assistance of counsel. In the alternative, appellant asserts that the alleged
misconduct was so severe that the trial court should have intervened. Finally, appellant
asks this court to review this matter on its merits, contending the issue involves a
fundamental constitutional right.
       Due to a failure to object below, we agree with respondent that appellant has
forfeited this claim, and we will not review its merits. Moreover, this record does not
demonstrate ineffective assistance of counsel.
              1.     Appellant has forfeited this claim.
       As a rule, a claim of prosecutorial misconduct is forfeited if the defense fails to
object and request an admonition to cure any harm. (People v. Centeno, supra, 60
Cal.4th at p. 674; People v. Tully (2012) 54 Cal.4th 952, 1010.) Our Supreme Court
makes it clear that a claim of prosecutorial misconduct will not be deemed forfeited only
if an objection would have been futile or an admonition ineffective. (People v. Thomas
(2012) 54 Cal.4th 908, 937.)
       In this matter, it is undisputed that the defense failed to object or seek an
admonition when the prosecutor made his disputed statement. The prosecutor’s brief
statement was not so severe or pervasive that a timely objection or admonition could not
have cured any alleged harm. As such, we decline appellant’s invitation for us to review
this matter despite his failure to object below. This situation does not present an unusual
circumstance where defense counsel may be excused from the legal obligation to raise an
objection, and we see no reason to carve out an exception to the general rule that a
defendant must object to misconduct to preserve the claim on appeal. (People v.
Cleveland (2004) 32 Cal.4th 704, 762; People v. Riel (2000) 22 Cal.4th 1153, 1212–
1213.) Thus, this claim is forfeited.



                                             13.
               2.    Appellant does not establish ineffective assistance of counsel.
       Appellant argues that his defense counsel could have had no reasonable tactical
reason not to object to the prosecutor’s disputed statement. We disagree.
       Our Supreme Court holds that a mere failure to object to evidence or argument
seldom establishes that a defense counsel was incompetent. (People v. Centeno, supra,
60 Cal.4th at p. 675; People v. Ghent (1987) 43 Cal.3d 739, 772.) A reasonable defense
attorney may decide not to object to an isolated comment from the prosecutor in order to
avoid drawing closer attention to that issue. (People v. Ghent, supra, 43 Cal.3d at
pp. 772–773.)
       Here, a reasonable defense attorney could have made a tactical decision not to
object to the prosecutor’s brief and isolated statement. (See People v. Ghent, supra, 43
Cal.3d at pp. 772–773.) Because the decision to object is inherently tactical, especially
when it involves an isolated issue, we agree with respondent that a conceivable reason
exists why defense counsel may have remained silent. As such, this record does not
demonstrate that defense counsel’s performance fell below an objective standard of
reasonable competence. Thus, appellant has not met his burden of establishing deficient
performance, which is a required element to establish ineffective assistance of counsel.
(See Strickland v. Washington (1984) 466 U.S. 668, 687–688; People v. Lucas (1995) 12
Cal.4th 415, 436.) Consequently, ineffective assistance of counsel is not present, and this
claim fails.
V.     The Trial Court Did Not Abuse Its Discretion In Permitting Introduction Of
       Evidence Regarding Appellant’s Prior Criminal Conduct.
       Appellant asserts that the trial court erred in permitting the prosecution to
introduce evidence regarding his prior criminal conduct in 2004. He contends that this
evidentiary ruling was prejudicial and deprived him of due process. He seeks reversal of
his conviction.




                                             14.
       A.     Standard of review.
       We review relevancy and Evidence Code section 352 rulings involving gang
evidence for abuse of discretion. (People v. Montes (2014) 58 Cal.4th 809, 859–860;
People v. Clair (1992) 2 Cal.4th 629, 660.) A trial court abuses its discretion when its
ruling is outside the bounds of reason. (People v. Waidla (2000) 22 Cal.4th 690, 714.)
We will not disturb a court’s decision on appeal unless it exercised its discretion in an
arbitrary, capricious or patently absurd manner that resulted in a manifest miscarriage of
justice. (People v. Rodrigues (1994) 8 Cal.4th 1060, 1124–1125.)
       B.     Appellant’s prior criminal conduct.
       The jury heard evidence about a 2004 incident involving appellant, wherein he and
others (including his brother) had threatened someone with a firearm. This incident had
occurred at the same mobilehome park where the present shooting took place. We
summarize the court’s ruling, the instructions provided to the jury about this issue, and
the relevant testimony about this prior incident.
              1.     The trial court’s ruling.
       Prior to trial, the prosecutor asserted that evidence about appellant’s 2004 criminal
conduct was relevant to show his gang motive to commit the shooting charged in this
matter. The prosecutor also argued that this prior incident showed appellant’s connection
to the mobilehome park where the present shooting had occurred.
       The court determined that appellant’s prior conduct was relevant to show his
motive to protect a gang territory or in “addressing suspected rivals.” The court,
however, had concerns about the passage of time from the prior 2004 incident to the
present charges. The court allayed those concerns, noting that appellant had been in
prison for the “bulk” of that time. The court believed the jury would not “rubber stamp”
appellant’s guilt in the current charges based on this prior incident.
       The court later revisited this issue. The court noted that the prior incident was
relevant to establish appellant’s motive to protect the gang territory at the mobilehome


                                             15.
park. The court concluded that the central issue at trial was the identity of the victim’s
shooter. The court did not believe that the jury would be confused by admission of the
prior incident because identity was the “whole issue of this case.” The court also felt that
the prior incident was “far less inflammatory than the current crime.” The court ruled
that it would allow testimony about the prior incident under Evidence Code section 1101,
subdivision (b).10
              2.     The court’s initial admonishment to the jury.
       Just prior to the introduction of testimony about this prior incident, the court
admonished the jury that this evidence could be used only for a very limited purpose.
The court stated that this testimony would involve “additional evidence regarding gang
activity, and you’re reminded that this evidence of gang activity cannot be used to show
that [appellant] is a person of bad character or that he is a person who has a propensity to
commit the crime … of shooting [the victim].” The court reminded the jurors that the
identity of appellant as the shooter in the charged attempted murder was the first issue to
decide. The court stated that this evidence dealt with the gang allegations, which the
jurors should not decide unless the evidence established beyond a reasonable doubt that
appellant was the shooter in the charged attempted murder. The court concluded its
comments again noting that “this evidence cannot be used to show [that appellant] had a
propensity to commit the crime or that he is a person of bad character.”
              3.     The testimony about this prior incident.
       The victim from that prior incident, J.O., testified at trial that he had lived in the
same mobilehome park in 2004 where the present shooting had taken place. According


10      Under Evidence Code section 1101, subdivision (a), evidence of a person’s
character (or a trait) is inadmissible to prove his or her conduct on a specific occasion.
However, under Evidence Code section 1101, subdivision (b), evidence that a person
committed a crime is admissible to prove some other fact, such as motive, opportunity or
intent, among other listed factors.


                                              16.
to J.O., two brothers had pulled a gun on him in 2004 at the mobilehome park. A police
officer responded and he stopped a vehicle that matched a description provided by
dispatch. Appellant was inside that vehicle, along with his brother and two other men.
       When one of the passengers (not appellant) exited the vehicle, a firearm fell onto
the ground. That was recovered, along with a second firearm found inside the vehicle.
Both firearms were loaded. The officer found gang-related items inside the vehicle. “Sur
13” was written on a CD case and on the butt of one of the recovered firearms. In
addition, some blue bandanas, and a blue belt with the word “Primos” on it, were
recovered from inside the vehicle. When appellant got out of the vehicle, he said, “Fuck
you. Sur Trece.”11 He also displayed a gang sign. Appellant admitted to the officer that
the suspects in this vehicle were Sureños. After the stop, an officer went to appellant’s
residence, where additional gang-related items were recovered. One item was a “pledge
of allegiance” to the Sureño gang. The pledge expressed hatred for Norteños, and it
encouraged killing them.
              4.     The relevant jury instruction.
       During formal jury instructions, the court informed the jury that the prosecution
had presented evidence that appellant had committed a criminal threat under section 422,
and that crime was committed for the benefit of a criminal street gang in violation of
section 186.22, subdivision (b)(1). The jurors were told to consider this evidence only if
the prosecution had proved beyond a reasonable doubt that appellant had in fact
committed the offense. The jurors were informed that the prior incident was not
sufficient by itself to prove that appellant was guilty of attempted murder and/or assault
with a firearm. The jurors were told not to conclude from the prior incident that appellant
has a bad character or is disposed to commit crime.

11     At trial, the officer told the jury that he speaks Spanish. He stated that “Sur”
means “south. ‘Trece’ is the word for the number 13.” With another witness, the jury
learned that the number 13 is reference to the Mexican Mafia and the Sureño gang.


                                            17.
       C.     Analysis.
       Appellant argues that the court’s evidentiary ruling was in error. He contends that
the facts from the prior incident were “too similar” to the shooting charged in this matter.
He asserts that, notwithstanding the limiting instructions, the jury likely used the 2004
incident as propensity evidence, leading to his conviction.
       We disagree that the court abused its discretion in permitting admission of this
evidence. In general, the prosecution is entitled to introduce evidence of gang affiliation
and activity when such evidence is relevant to prove some fact other than the defendant’s
disposition to commit the charged crime. (People v. Valdez (2012) 55 Cal.4th 82, 131;
People v. McKinnon (2011) 52 Cal.4th 610, 655.) Gang evidence is admissible to prove
motive or identity as long as the prejudicial effect does not outweigh its probative value.
(People v. Williams (1997) 16 Cal.4th 153, 193.)
       Our Supreme Court has cautioned that trial courts should “carefully scrutinize”
gang evidence, even where gang membership is relevant, because it may have a highly
inflammatory impact on the jury. (People v. Williams, supra, 16 Cal.4th at p. 193.)
However, wide latitude is permitted in admitting evidence of motive because a motive is
ordinarily the incentive for criminal behavior. (People v. McKinnon, supra, 52 Cal.4th at
p. 655.) “Gang evidence is relevant and admissible when the very reason for the
underlying crime, that is the motive, is gang related.” (People v. Samaniego (2009) 172
Cal.App.4th 1148, 1167.)
       In this matter, appellant’s prior criminal conduct occurred at the same mobilehome
park where this present shooting took place. Like the present matter, the victim in the
prior incident was a suspected rival gang member. Those similarities made appellant’s
prior conduct material in this trial because it strongly suggested a gang-related motive for




                                            18.
him to commit the charged attempted murder.12 Thus, we agree with the trial court that
evidence about this prior incident was relevant. (See Evid. Code, § 210.)
       The court repeatedly advised the jury that the issue in this trial was the identity of
the victim’s shooter. The court admonished the jury that appellant’s prior criminal
conduct could not be used to establish his guilt. Instead, before considering the gang
allegations, the jury had to first determine beyond a reasonable doubt that appellant was
the shooter charged in this matter.
       Although appellant’s prior criminal conduct involved threatening a victim with a
firearm, that prior incident was very different from the attempted murder charged in this
case. Appellant’s behavior during the 2004 incident was far less egregious and shocking
than the apparently unprovoked and senseless shooting that occurred in this matter. As
such, it does not appear reasonably likely that the jury would have been confused or
misled by the admission of this evidence as they considered whether or not appellant was
guilty of attempted murder. Instead, as the court repeatedly pointed out, the real issue at
trial was the identity of the shooter, and the victim provided overwhelming testimony
establishing it was appellant who shot him.
       Finally, it does not appear that this evidence necessitated an undue consumption of
time. In addition, the court was correct that, although the 2004 incident was relatively
old, appellant had spent a majority of that time in prison, and he had been out of prison
for less than a year when he shot the victim in this matter. Consequently, we agree with
the court that evidence about appellant’s prior criminal conduct was not more prejudicial
than probative. (See Evid. Code, § 352.)




12     As we discussed earlier in this opinion, although appellant’s prior criminal
conduct provided an inference of a possible gang-related motive for this shooting, no
other evidence demonstrated beyond a reasonable doubt that appellant actually
committed this attempted murder to benefit his gang (§ 186.22, subd. (b)(1)).


                                              19.
       Based on this record, the trial court’s evidentiary ruling was not outside the
bounds of reason. (See People v. Waidla, supra, 22 Cal.4th at p. 714.) The court did not
exercise its discretion in an arbitrary, capricious or patently absurd manner. (See People
v. Rodrigues, supra, 8 Cal.4th at pp. 1124–1125.) Thus, an abuse of discretion is not
present. Consequently, appellant’s arguments are without merit, and this claim fails.13
VI.    The Trial Court Did Not Abuse Its Discretion Regarding Appellant’s Prior
       Strike Conviction; Appellant Has Forfeited A Claim That His Sentence
       Represents Cruel And Unusual Punishment.
       Appellant asserts that the trial court abused its discretion in denying his motion
pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero). In that
motion, appellant sought to strike his 2005 conviction for making a criminal threat
(§ 422, subd. (a)).14 He also contends that his resulting sentence represents cruel and
unusual punishment under the federal Constitution. He requests that this matter be
remanded for a new sentencing hearing.
       A.     The standard of review.
       We review under the deferential abuse of discretion standard a trial court’s failure
to dismiss or strike a prior conviction allegation. (People v. Carmony (2004) 33 Cal.4th
367, 375.)
       B.     Analysis.
       Appellant argues that an abuse of discretion occurred because his prior strike
conviction was about 13 years old when he was sentenced in this matter. He also
contends this prior conviction was not a very “serious felony” when compared to the
other listed strike offenses under section 1192.7, subdivision (c). He notes that his


13   Because the court did not abuse its discretion, we do not address appellant’s
arguments regarding prejudice.
14    This conviction stemmed from the 2004 incident about which the jury received
evidence regarding appellant’s prior conduct.


                                            20.
combined determinate and indeterminate sentence in this matter will result in his
incarceration of at least 59 years in prison, which he contends will effectively result in his
death because he was 33 years old at sentencing. He asserts it is not likely he will
reoffend if he was released from prison in his 60’s or 70’s. He maintains that the
sentence he received is not commensurate with either his prior record or the offenses he
committed. He urges this court to find an abuse of discretion.
              1.      Background on the Three Strikes law.
       “The ‘Three Strikes’ law prescribes increased punishment for a person who is
convicted of a felony after having been previously convicted of specified offenses.”
(People v. Murphy (2001) 25 Cal.4th 136, 139.) Section 1385, subdivision (a), gives the
trial court the discretion to strike an allegation that a defendant has previously been
convicted of a felony if the dismissal is in furtherance of justice. (Romero, supra, 13
Cal.4th at p. 508.) “[T]he order striking such allegations … embodies the court’s
determination that, ‘ “in the interest of justice” [the] defendant should not be required to
undergo a statutorily increased penalty which would follow from judicial determination
of [the alleged] fact.’ ” (Ibid., first bracketed insertion added.)
       “[T]he Three Strikes law was devised for the ‘revolving door’ career criminal, and
was expressly intended ‘to ensure longer prison sentences … for those who commit a
felony’ as long as they were previously convicted of at least one strike. [Fns. omitted.]”
(People v. Strong (2001) 87 Cal.App.4th 328, 331–332 & fn. 5.) Our Supreme Court has
declared that the purpose of the Three Strikes law is to punish recidivism, and it focuses
on the status of a defendant as a repeat felon. (People v. Murphy, supra, 25 Cal.4th at
p. 155.)
       In deciding whether to strike a prior conviction, “the court in question must
consider whether, in light of the nature and circumstances of [the defendant’s] present
felonies and prior serious and/or violent felony convictions, and the particulars of his



                                              21.
background, character, and prospects, the defendant may be deemed outside the scheme’s
spirit, in whole or in part, and hence should be treated as though he had not previously
been convicted of one or more serious and/or violent felonies.” (People v. Williams
(1998) 17 Cal.4th 148, 161.)
       Two fundamental precepts guide our appellate review. First, the appealing party
bears the burden “ ‘ “to clearly show that the sentencing decision was irrational or
arbitrary. [Citation.] In the absence of such a showing, the trial court is presumed to
have acted to achieve legitimate sentencing objectives, and its discretionary
determination to impose a particular sentence will not be set aside on review.” ’
[Citation.]” (People v. Carmony, supra, 33 Cal.4th at pp. 376–377.) “Second, a
‘ “decision will not be reversed merely because reasonable people might disagree. ‘An
appellate tribunal is neither authorized nor warranted in substituting its judgment for the
judgment of the trial judge.’ ” ’ [Citation.] Taken together, these precepts establish that
a trial court does not abuse its discretion unless its decision is so irrational or arbitrary
that no reasonable person could agree with it.” (Id. at p. 377.)
              2.      The facts of appellant’s case.
       In declining to strike the prior strike conviction, the trial court focused on
appellant’s criminal history. The court determined that appellant came within the spirit
of the Three Strikes law. This record supports the court’s conclusion.
       Appellant was born in 1984, and he was approximately 33 years old at the time of
this sentencing. He has a relatively lengthy criminal history.
       While appellant was a juvenile, the probation department received 16 referrals
from December 1999 to September 2001. An additional seven supplemental petitions
were filed from March 2000 to February 2001. These alleged nine different violations of
probation. Appellant’s juvenile history includes referrals for numerous violent incidents,
including assault with force likely to produce great bodily injury, fighting in public,



                                              22.
assault and battery, and resisting, obstructing or delaying a peace officer. He was
adjudged a ward of the court in February 2000, and committed to the California Youth
Authority (CYA) in November 2001. He was paroled from CYA in July 2004. In
October 2008, however, he was discharged and/or transferred to the California
Department of Corrections (CDC).
       Appellant’s adult criminal history started in 2004 when he was arrested for making
terrorist threats with a gang enhancement (the prior criminal conduct which was
introduced in this trial). He was convicted of that charge in 2005 and committed to CDC
for six years. In 2006, he was convicted of assault by a prisoner. In 2011, appellant had
an unknown parole violation. Appellant then committed the present offenses in 2012. It
appears that appellant was out of prison for less than a year when he shot the victim in
this matter.
       Although appellant’s prior felony strike was relatively old, he has a clear history
of continuous criminal conduct, including repeated acts of violence. He has poor
performance on probation and parole. His present crime involved an egregious
unprovoked attempted murder which occurred very shortly after he was released from
prison. When denying the Romero motion, the trial court noted that appellant had a
seven-year gap between the strike conviction and the current offense. However, he had
been in custody for “the bulk of that period.”
       We presume the trial court acted to achieve legitimate sentencing objectives.
Appellant’s actions in this matter, and over his adult lifetime, establish that he is a danger
to society, and he has neither been rehabilitated nor deterred from further criminal
activity as a result of his past imprisonments. He is a career criminal and a repeat felon.
Appellant clearly fell within the spirit of the Three Strikes law, and he is being punished
for his recidivism.




                                             23.
       Based on this record, appellant has failed to show that the trial court’s ruling was
irrational or arbitrary. The trial court acted well within its discretion to deny appellant’s
Romero motion. Accordingly, the court did not abuse its discretion and this claim fails.

              3.     Appellant has forfeited his claim that his sentence is cruel and
                     unusual.
       We agree with respondent that appellant has forfeited his claim that his sentence
represents a cruel and unusual punishment. Appellant did not raise this issue below so
we will not address it on appeal. (People v. Speight (2014) 227 Cal.App.4th 1229, 1247–
1248.) In any event, we are already remanding this matter for resentencing.
                                      DISPOSITION
       Appellant’s sentence is vacated and this matter is remanded for resentencing. The
trial court shall strike the enhancements imposed under section 186.22, subdivision
(b)(1), and section 667.5, subdivision (b). During resentencing, the court shall exercise
its discretion under Senate Bill 1393 regarding the five-year enhancement under section
667, subdivision (a)(1). Following resentencing, the court shall forward new abstracts of
judgment to the appropriate authorities. In all other respects, appellant’s judgment is
affirmed.



                                                                          LEVY, Acting P.J.
WE CONCUR:



MEEHAN, J.



SNAUFFER, J.




                                             24.